
	
		II
		Calendar No. 277
		112th CONGRESS
		2d Session
		S. 766
		[Report No. 112–115]
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative
			 day, April 5), 2011
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, without
			 amendment
		
		A BILL
		To provide for the designation of the Devil's Staircase
		  Wilderness Area in the State of Oregon, to designate segments of Wasson and
		  Franklin Creeks in the State of Oregon as wild rivers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Devil’s Staircase Wilderness Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Devil’s Staircase
			 Wilderness Proposal and dated June 15, 2010.
			(2)SecretaryThe
			 term Secretary means—
				(A)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
				(B)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
				(3)StateThe
			 term State means the State of Oregon.
			(4)WildernessThe
			 term Wilderness means the Devil’s Staircase Wilderness designated
			 by section 3(a).
			3.Devil’s
			 staircase wilderness, Oregon
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately
			 30,540 acres of Forest Service land and Bureau of Land Management land in the
			 State, as generally depicted on the map, is designated as wilderness and as a
			 component of the National Wilderness Preservation System, to be known as the
			 Devil’s Staircase Wilderness.
			(b)Map; legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare a map and legal description of the
			 Wilderness.
				(2)Force of
			 lawThe map and legal description prepared under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct clerical and typographical errors in the map and
			 legal description.
				(3)AvailabilityThe
			 map and legal description prepared under paragraph (1) shall be on file and
			 available for public inspection in the appropriate offices of the Forest
			 Service and Bureau of Land Management.
				(c)AdministrationSubject to valid existing rights, the area
			 designated as wilderness by this section shall be administered by the Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
				(1)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
				(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary that has jurisdiction over the land within the
			 Wilderness.
				(d)Fish and
			 WildlifeNothing in this section affects the jurisdiction or
			 responsibilities of the State with respect to fish and wildlife in the
			 State.
			(e)Adjacent
			 management
				(1)In
			 generalNothing in this section creates any protective perimeter
			 or buffer zone around the Wilderness.
				(2)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 on land outside the Wilderness can be seen or heard within the Wilderness shall
			 not preclude the activity or use outside the boundary of the Wilderness.
				(f)Protection of
			 Tribal RightsNothing in this section diminishes any treaty
			 rights of an Indian tribe.
			(g)Transfer of
			 administrative jurisdiction
				(1)In
			 generalAdministrative jurisdiction over the approximately 49
			 acres of Bureau of Land Management land north of the Umpqua River in sec. 32,
			 T. 21 S., R. 11 W, is transferred from the Bureau of Land Management to the
			 Forest Service.
				(2)AdministrationThe
			 Secretary shall administer the land transferred by paragraph (1) in accordance
			 with—
					(A)the Act of March
			 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.);
			 and
					(B)any laws
			 (including regulations) applicable to the National Forest System.
					4.Wild and Scenic
			 River designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(208)Franklin
				Creek, OregonThe 4.5-mile segment from its headwaters to the
				line of angle points within sec. 8, T. 22 S., R. 10 W., shown on the survey
				recorded in the Official Records of Douglas County, Oregon, as M64–62, to be
				administered by the Secretary of Agriculture as a wild river.
				(209)Wasson Creek,
				OregonThe 10.1-mile segment in the following classes:
					(A)The 4.2-mile
				segment from the eastern boundary of sec. 17, T. 21 S., R. 9 W., downstream to
				the western boundary of sec. 12, T. 21 S., R. 10 W., to be administered by the
				Secretary of the Interior as a wild river.
					(B)The 5.9-mile
				segment from the western boundary of sec. 12, T. 21 S., R. 10 W., downstream to
				the eastern boundary of the northwest quarter of sec. 22, T. 21 S., R. 10 W.,
				to be administered by the Secretary of Agriculture as a wild
				river.
					.
		
	
		January 13, 2012
		Reported without amendment
	
